United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60188
                          Summary Calendar



UNITED STATES OF AMERICA,


                                     Plaintiff-Appellee,
versus

ERIC TUCKER,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                       USDC No. 2:03-CR-136-1
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Eric Tucker pleaded guilty to accessory after the fact of

armed robbery and was sentenced to serve 46 months in prison and

a three-year term of supervised release.     Tucker now appeals his

sentence.   He contends that the district court misapplied the

Sentencing Guidelines and that his sentence is contrary to United

States v. Booker, 543 U.S. 220 (2005).     These arguments are

unavailing.    See United States v. Alonzo, 435 F.3d 551 (5th Cir.

2006); United States v. Mares, 402 F.3d 511, 520 (5th Cir.),


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60188
                               -2-

cert. denied, 126 S. Ct. 43 (2005); United States v. Burton,

126 F.3d 666, 669, 679 (5th Cir. 1997); United States v. Harris,

104 F.3d 1465, 1474-75 (5th Cir. 1997).   The judgment of the

district court is AFFIRMED.